Citation Nr: 0027489	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  92 - 15 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
cerebrovascular accident with right hemiplegia as secondary 
to service-connected disabilities.

Entitlement to an effective date prior to August 1, 1996, for 
the grant of service connection for right leg radiculopathy 
with foot drop.

Entitlement to a rating in excess of 40 percent for a low 
back disability with arthritic changes and lumbar 
degenerative disc disease with stenosis.

Entitlement to a rating in excess of 10 percent for chronic 
nonspecific gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954, and from December 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1992, 
November 1996, and April 1999 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A Board decision of July 1991 denied the veteran's appeal for 
a rating in excess of 10 percent for arthritis of the 
lumbosacral spine, the veteran's motion for reconsideration 
of that decision was denied, and that decision became final.  
A rating decision of March 1992 denied the veteran's reopened 
claims for ratings in excess of 10 percent for service-
connected arthritis of the lumbosacral spine and a rating in 
excess of 30 percent for bilateral pes planus, and the 
veteran appealed.  The Board remanded those issues to the RO 
for further action in December 1994.

While the case was in Remand status at the RO, the veteran's 
Motion for Reconsideration of the Board decision of July 1991 
was denied.  Thereafter, a rating decision of April 1996 
granted an increased rating of 40 percent for the veteran's 
service-connected low back disability with arthritic changes, 
denied the claim for a rating in excess of 30 percent for 
bilateral pes planus with plantar warts, and the veteran's 
claims for increased evaluations continued.  In June 1996, 
another Motion for Reconsideration of the Board decision of 
July 1991 was denied.

A rating decision of November 1996 determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a cerebrovascular 
accident, and granted service connection for nonspecific 
gastritis, claimed as duodenal ulcer, secondary to medication 
prescribed for a service-connected low back disability, 
assigning a 10 percent rating.  

A Board decision of February 1998 denied the claim for a 
rating in excess of 30 percent for bilateral pes planus with 
plantar warts, and remanded the appeal for a rating in excess 
of 40 percent for low back pain with arthritic changes to the 
RO for further development of the evidence.  In addition, 
that decision referred the issues of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for residuals of a cerebrovascular accident, and 
entitlement to rating in excess of 10 percent for gastritis 
to the RO for issuance of a Supplemental Statement of the 
Case addressing those claims.  While the case was thus in 
Remand status, a rating decision of April 1999 continued the 
40 percent evaluation for a low back disability, now rated as 
low back pain with arthritic changes and degenerative disc 
disease with stenosis; granted service connection and a 
separate 40 percent rating for radiculopathy of the right leg 
with foot drop as secondary to the now-service-connected 
degenerative disc disease with stenosis, effective August 1, 
1996; and granted special monthly compensation based on loss 
of use of the right foot, effective August 1, 1996.  

In May 1999, the veteran submitted a claim for a total 
disability rating based on unemployability due to service-
connected disabilities (VA Form 21-8940).  A rating decision 
of October 1999 granted that benefit, effective August 1, 
1996, and further granted entitlement to automobile and 
adaptive equipment under the provisions of 38 U.S.C.A. § 3901 
(West 1991).  In a December 1999 letter, the veteran's 
representative stated that the veteran disagreed with the RO 
decision granting total disability rating based on 
unemployability due to service-connected disabilities.  In 
response to an RO inquiry as to the nature of his 
disagreement, the veteran stated that he disagreed with the 
effective date, noting that he had submitted medical evidence 
of a right foot drop in 1980.  The veteran's statement was 
construed to represent a Notice of Disagreement with the 
effective date of the grant of service connection for 
radiculopathy of the right leg with foot drop.  A Statement 
of the Case was issued, and the veteran perfected his appeal 
by the timely filing of his Substantive Appeal (VA Form 9).  

A rating decision of May 2000 denied the veteran's claim for 
specially adapted housing or a special home adaptation grant 
pursuant to  38 U.S.C.A. § 2101(a) and (b) (West 1991) and  
38 C.F.R. § 3.809(b) (1999).  As of the date of this 
decision, the veteran has not filed a Notice of Disagreement 
with that determination.  

The actions requested on Remand have been satisfactorily 
completed, and the case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The claims for increased ratings for service-connected 
low back disability and chronic gastritis are plausible 
because the veteran has alleged that his back disability has 
increased in severity, and that his initial rating for 
gastritis was inadequate to compensate his resulting 
disability.  

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeals has been obtained by the 
RO.  

3.  A Board decision of February 1982 denied service 
connection for residuals of a cerebrovascular accident with 
right hemiplegia on a direct basis or as secondary to a 
serviced-connected musculoskeletal disability; that decision 
constituted a final appellate determination with respect to 
those issues. 

4.  The evidence submitted since the Board decision of 
February 1982 denying service connection for residuals of a 
cerebrovascular accident with right hemiplegia contains no 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The claim of entitlement to an effective date prior to 
August 1, 1996, for the grant of service connection for right 
leg radiculopathy with foot drop lacks legal merit.  

5.  The veteran's service-connected low back disability with 
arthritic changes and degenerative disc disease are currently 
manifested by X-ray evidence of osteoarthritis and lumbar 
stenosis, intervertebral disc disease with severe, recurring 
attacks and little intermittent relief, limitation of motion 
due to nerve defects and resulting pain associated with 
injury to the sciatic nerve; a separate compensable rating 
for right leg radiculopathy with foot drop; and special 
monthly compensation for loss of use of a foot.  

6.  The veteran's service-connected chronic gastritis is 
currently manifested by esophagogastroduodenoscopic (EGD) and 
biopsy findings of mucosal abnormalities in the antrum and 
body, including a reticular pattern of erythema and edema and 
friability consistent with a nonspecific gastritis 
(biopsied), without clinical findings of chronic gastritis 
with multiple small, eroded or ulcerated areas and symptoms, 
or of severe hemorrhages or large ulcerated or eroded areas. 


CONCLUSIONS OF LAW

1.  The claims for increased ratings for service-connected 
low back disability and gastritis are well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997);  Fenderson v. West, 12 Vet. App.  119 
(1999).  

2.  New and material evidence to reopen the claim for direct 
or secondary service connection for residuals of a 
cerebrovascular accident with right hemiplegia has not been 
submitted, and the Board decision of February 1982 denying 
that claim remains final.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999).  

3.  The claim for an effective date prior to August 1, 1996, 
for the grant of service connection for right leg 
radiculopathy with foot drop is not legally meritorious.  
38 U.S.C.A. § 5110(a) (West 1991);  38 C.F.R. § 3.400 (1999);  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis v. 
Brown,  6 Vet. App. 426, 430 (1994).  

4.  The criteria for a rating in excess of 40 percent for a 
low back disability with arthritic changes and degenerative 
disc disease with stenosis are not met.  38 U.S.C.A.§§ 1155, 
5107(a) (West 1991);  38 C.F.R. § 3.321(b)(1), Part 4, §§ 
4.1 - 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1999).

5.  The criteria for a rating in excess of 10 percent for 
chronic gastritis are not met.  38 U.S.C.A.§§ 1155, 5107(a) 
(West 1991);  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.7, 4.114, 
Diagnostic Code 7307 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for increased 
ratings are plausible and are thus "well grounded" within 
the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A claim 
for an increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997).  In addition, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App.  119 (1999).  We further find that the 
facts relevant to the issues on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has declined a personal hearing, and that he has undergone 
comprehensive VA orthopedic, neurologic, gastrointestinal, 
radiographic, and electrodiagnostic examinations in 
connection with his claims.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Residuals of 
Cerebrovascular Accident with Right Hemiparesis as Secondary 
to Service-Connected Disabilities

The record shows that a Board decision of February 1982 
denied service connection for residuals of cerebrovascular 
accident (CVA) with right hemiplegia on a direct basis or as 
secondary to a service-connected musculoskeletal disability.  
That decision constituted a final appellate determination 
with respect to that issue.  In order to reopen a claim after 
a prior denial of that claim has become final, new and 
material evidence must be submitted.  New and material 
evidence means evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.156(a) (1999);  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  Evans v. 
Brown,  9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the Board decision of 
February 1982 included the veteran's service medical records 
and postservice medical evidence disclosing no complaint, 
treatment, findings or diagnosis of a chronic cerebral, 
cerebrovascular, or cardiovascular disorder, CVA, or right 
hemiplegia during service or at any time prior to April 1980.  
A VA hospital summary, dated in April and May 1980, shows 
that the veteran was admitted with sudden weakness and 
decreased sensation in the right cheek and the right leg and 
arm.  Neuropsychiatric evaluation disclosed cerebral 
vasospasm, probably in the middle cerebral system, while 
psychological examination suggested hypochondriasis with 
potential for conversion reaction.  At the time of hospital 
discharge, the veteran was ambulatory with the aid of a right 
knee cage.  X-rays of the lumbar spine revealed narrowing of 
the lumbosacral juncture, slight wedging of L5, scoliosis, 
and minor eburnation suggestive of early degenerative 
changes.  At the time of hospital discharge, the diagnosis 
included cerebral vasospasm, probably involving the middle 
cerebral vasculature; chronic lumbosacral strain, probably 
postural, secondary to bilateral pes planus; and hypertensive 
cardiovascular disease, mild.  

In May 1980, the veteran claimed service connection for 
residuals of a CVA
with right hemiplegia as secondary to his service-connected 
disabilities.  At that time service connection was in effect 
for bilateral pes planus and for back strain secondary to pes 
planus.  

VA outpatient treatment records dated in July 1980 noted that 
the veteran reported having a stroke with right-sided 
weakness.  Examination disclosed that his face was 
symmetrical, but there was a slight right eyelid ptosis and 
the right eyelid was weaker than the left; hand grip was 
good, bilaterally; right-side reflexes were accentuated; and 
the entire right lower extremity was weak.  X-ray revealed 
minimum anterior wedging at L4-L5.  The diagnosis was status 
post CVA with right hemiplegia.  A rating decision of August 
1980 denied the veteran's claim for service connection for 
residuals of a CVA with right hemiplegia.  

VA orthopedic outpatient records dated in August 1980 cite 
the veteran's complaints of chronic low back pain, with no 
findings of radiculopathy, and state that the veteran's 
complaints were considered more of arthralgias than 
dysradicular, 

In September 1980, the veteran again alleged that his CVA 
with right hemiplegia was caused by his service-connected 
disabilities.  A rating decision of December 1980 continued 
the denial of service connection for residuals of a CVA with 
right hemiplegia as secondary to his service-connected 
disabilities, and the veteran appealed.  In his Notice of 
Disagreement, the veteran alleged that his CVA with right 
hemiplegia was caused by a certain jerking of his body in 
April 1980 while he was having back pain and leaning to the 
left, resulting in something snapping in his back and jerking 
his body "straight up."  He submitted copies of excerpts 
from medical publications addressing spinal cord injuries, 
paralysis, hemiplegia, and muscle atrophy, as well as an 
October 1980 letter from Geoffrey Bergman, MD; an October 
1980 letter from D. H. Texada, MD; and letters from T. E. 
Banks, MD, dated in October and November 1980.  

The letter from Dr. Bergman indicated that the veteran's only 
residual of CVA was the wearing of a right knee brace, an 
accentuated patellar reflex on the right, and a slight foot 
drop, while the letter from Dr. Texada cited symptoms which 
included weakness in the right arm and leg, and diagnosed 
cerebral vasospasm or thrombosis, left middle cerebral system 
in April 1980 [with] residual mild paresis.  The letter from 
Dr. Banks noted that the veteran had problems in the Spring 
of 1980 diagnosed as vasocerebral vasospasm; that the veteran 
currently walked with a peculiar gait that was spastic in 
attitude involving the right lower extremity; and that he saw 
no connection between the diagnosis of cerebral vasospasm and 
problems with his right lower extremity.  A rating decision 
of June 1981 again denied service connection for residuals of 
a CVA with right hemiplegia as secondary to service connected 
disabilities.  

Additional evidence of record at the time of the Board 
decision of February 1982 included an April 1962 letter from 
Jordan S. Blackburn, MD; an April 1962 certificate from T. E. 
Banks, MD; a May 1962 letter from William H. Hamilton, MD; a 
VA hospital summary dated in June 1962; and a report of VA 
examination conducted in August 1962, none of which addressed 
the issue of residuals of a CVA 
with right hemiplegia.  

A VA hospital summary, dated in June 1981, shows that the 
veteran was admitted for a neurological consultation.  It was 
noted that the veteran had been hospitalized in April and May 
1980 because of weakness in the right extremities; that he 
was seen at the VAMC, Houston, and diagnosed as status-post 
CVA with right hemiplegia; and that he was seen by Dr. Texada 
and diagnosed with cerebral vasospasm or thrombosis, left 
middle cerebral system with residual mild paresis.  
Examination on admission disclosed that the veteran walked 
with a cane; that muscle power was slightly decreased in the 
right hand and right leg; that sensation was diminished in 
the right hand and right leg; that he was wearing a right 
knee brace on the right; and that he had a slight foot drop 
on the right.  A neurological consultation yielded an 
impression of left anterior cerebral artery syndrome.  A 
report of neuropsychological consultation cited the veteran's 
statement that in April 1980 he sustained a stroke-like 
episode which caused weakness and numbness in his entire 
right side, with contorting of the mouth to the right, 
blurring of vision and visual loss, and slurring of speech 
with loss of intelligibility.  The veteran complained of 
continuing pain and weakness in the right arm and leg, as 
well a low back pain which he related to pes planus.  
Neurological examination disclosed generalized weakness in 
all right muscle groups on the right, without muscle atrophy; 
decreased sensation; and decreased position sense in the 
feet.  The clinical impression was CVA (or transient ischemic 
attack) in the middle cerebral circulation and anterior 
circulation with possible residual in anterior circulation.  
The pertinent diagnoses at hospital discharge included left 
anterior cerebral artery syndrome; history of cerebral 
vasospasm, probably involving the middle cerebral 
vasculature; and chronic lumbosacral strain, probably 
postural secondary to bilateral pes planus; and hypertensive 
cardiovascular disease, mild.  

As noted, the Board decision of February 1982 which denied 
service connection for residuals of a CVA with right 
hemiplegia on a direct basis or as secondary to a serviced-
connected musculoskeletal disability constituted a final 
appellate determination with respect to those issues. 

The evidence added to the record since the Board decision of 
February 1982 denying service connection for residuals of a 
cerebrovascular accident with right hemiplegia includes an 
August 1981 medical report and statement from D. L. Gamburg, 
MD, noting that in April 1980 the veteran suffered a CVA with 
a resultant right fascio-brachial crural hemiparesis.  
Examination revealed spasticity and hyperreflexia involving 
the right upper and lower extremities.  The diagnosis was 
genu recurvatum secondary to spasticity and quadriceps 
insufficiency, and chondromalacia, right patella.  A 
statement from Dr. Gamburg, dated in August 1981, showed a 
diagnosis of spastic hemiparesis, right, secondary to CVA.  
In addition, a report of VA orthopedic examination conducted 
in April 1982 cited the veteran's statement that he had 
experienced a right foot-drop since a CVA in 1980 that 
affected the right side of his body, and which required that 
he wear a plastic foot-ankle splint.  The pertinent clinical 
impression was residuals of alleged CVA, by history only, not 
clinically apparent, [involving] right lower extremity long 
toe extensor weakness and tendency toward back knee.  The 
orthopedic examiner expressed the opinion that there was no 
association between the veteran's subpatellar arthritis or 
foot lesions and his "alleged cerebrovascular accident."  

The additional evidence added to the medical record since the 
Board decision of February 1982 further includes private and 
VA records of medical examinations, hospitalizations, and 
outpatient treatment of the veteran, together with letters 
from the veteran and his private physicians.  While the 
veteran's history of CVA's in April 1980 and in October 1988 
were noted in clinical records, none of those records include 
competent medical evidence or opinion which link or relate 
the veteran's CVA's to any service-connected disability.  An 
RO letter of March 1984 informed the veteran that the June 
1981 hospital report had indicated that he was unemployable 
due to his nonservice-connected CVA and solicited a claim for 
nonservice-connected pension benefits.  At a personal hearing 
held in October 1987 addressing another issue, the veteran 
testified that his stroke was caused by his back problem, 
that something snapped in his back, his right knee went 
backward, his eyesight went out, and his right hand went 
numb; and that a VA doctor told him that his stroke was 
caused by the way he walked.  

A report of VA examination in July 1990 diagnosed status post 
CVA with residual weakness of both knees; unstable right 
knee; lumbosacral muscle spasm; and osteoarthritis.  A 
February 1992 VA outpatient evaluation noted the veteran's 
history of two CVA's with right hemiparesis, right knee 
weakness, and right foot drop, and his current complaint of 
increasing left knee weakness and giving way.  The clinical 
impression was weakness of right knee secondary to CVA with 
knee recurvatum and foot drop; and left quadriceps weakness 
secondary to disease (?), lumbar radiculopathy (?), or 
diabetic neuropathy (?) [sic].  

In a statement from the veteran received in September 1992, 
he asserted that in an August 1992 VA outpatient record, the 
physician "said strokes was cause[d] by back."  The cited 
VA outpatient record, a report of neurological consultation, 
recounted a history offered by the veteran which included 
degenerative arthritis and two CVA's, the first in April 
1980, and his description of a sudden episode of low back 
pain followed by loss of vision (visual loss lasted for three 
months) and right hemiparesis lasting for less than one week 
and leaving him with pain in his right knee joint.  A second 
stroke occurred in October 1988, with sudden onset of right 
leg numbness and weakness.  Examination revealed mild 
weakness and decreased sensation of the right leg, and a mild 
lurching on heel-and-toe testing on the right.  The clinical 
assessment was mild weakness of right leg; a lumbosacral 
spine condition problem; and status post CVA's.  The examiner 
did not link or associate the veteran's CVA's to any service-
connected disability. 

In a December 1994 Board remand addressing other issues, it 
was noted that the veteran's September 1992 letter and 
enclosure were to be construed as a claim for service 
connection for residuals of a CVA with right hemiplegia as 
secondary to service-connected disabilities, appropriate 
review undertaken, and a decision made as to whether new and 
material evidence had been submitted to reopen that claim.  
Thereafter, the RO obtained copies of all VA outpatient 
treatment of the veteran since January 1990.  The veteran 
submitted duplicate copies of service medical records and 
private and VA medical records from as early as May 1960.  
The veteran was notified of the action being taken, the 
evidence needed to support his claim, and that VA medical 
examinations to evaluate his disabilities were being 
scheduled.  

In an October 1995 letter, the veteran asserted that a claim 
for service connection for a CVA was not developed by the RO 
in February 1982, citing an October 22, 1980, report from Dr. 
Texada diagnosing vasospasm.  He further cited a diagnosis of 
vasospasm by a neurologist on May 26, 1993. 

A report of VA neurological examination, conducted in July 
1995, cited the veteran's history of a CVA in 1980 with right 
hemiparesis, residual mild weakness of the right foot muscle, 
and problems with coordination of the right leg; followed by 
another stroke in 1988 when he suddenly developed dizziness 
with blurred vision and left hemiparesis.  The diagnoses 
included status post CVA with residual mild left lower 
extremity weakness and dysmetria as described.  Neither that 
examination report nor contemporaneous VA orthopedic, 
cardiovascular, or podiatric examination reports contained 
competent medical evidence or opinion which linked or related 
the veteran's CVA's to any service-connected disease or 
injury.

Letters and private treatment records of the veteran from 
Geoffrey Bergman, MD, dated from August 1992 to April 1998, 
included an entry in June 1992 stating that the veteran has a 
stroke in April 1980 with a right hemiparesis and problems 
with his right knee, possibly secondary to the right 
hemiparesis, and another stroke in October 1988.  Those 
records did not link or relate any service-connected 
disability of the veteran to his CVA's.  

An additional report of VA neurological examination for brain 
injury or disease, conducted in August 1996, cited the 
veteran's history of CVA's and the current findings on 
examination.  The diagnosis was status post CVA's with 
residual mild right hemiparesis, and the examiner expressed 
the opinion that such was not likely due to service-connected 
disability for flatfoot or back condition.  A report of VA 
gastrointestinal examination, conducted in August 1996, noted 
the request for an opinion as to whether a relationship 
existed between the veteran's CVA's and duodenal ulcer 
disease [sic] and his service-connected conditions.  The 
examiner expressed the opinion that the veteran's CVA could 
not be related to any of his service-connected disabilities.  

A rating decision of November 1996 determined that new and 
material evidence had not been submitted to reopen the claim 
for service-connection for residuals of a CVA.  The veteran 
was notified of the action taken and the basis for that 
decision, and informed that he had a period of 60 days to 
submit additional comment on his case.  

A report of VA fee-basis orthopedic examination in May 1998 
notes the examiner's review of the veteran's claims folders, 
and recounts the veteran's statement that in April 1980 he 
was going to church and developed a severe back pain while 
exiting his car, with giving way of the right knee, and was 
seen and evaluated at a VA hospital for a stroke.  The 
examiner did not link or relate any service-connected 
disability of the veteran to his history of CVA.  In an 
August 1998 letter to the RO, the veteran called attention to 
his history of developing a severe back pain while going to 
church, with giving way of the right knee while exiting his 
car, and of being seen at a VA hospital for a stroke.  

In February 1999, the RO obtained and reviewed additional VA 
outpatient clinic records of the veteran from January 1995 
through January 1999.  Those records contained no competent 
medical evidence or opinion which linked or related any 
service-connected disability of the veteran to his CVA's.  

Another Supplemental Statement of the Case issued in April 
1999 informed the
veteran of the type of evidence required to reopen his claim 
for service connection for residuals of a CVA; that the 
evidence he had submitted was duplicative, cumulative, and 
redundant; cited the additional medical evidence against his 
claim; and informed him of the provisions of  38 C.F.R. 
§ 3.156(a) (1999).

The foregoing constitutes the evidence added to the record 
since the Board decision of February 1982 denying service 
connection for residuals of CVA with right hemiplegia on a 
direct basis or as secondary to service-connected 
disabilities.  The Board must now decide whether the 
additional evidence added to the record since that decision 
is both new and material, and warrants reopening of that 
claim. 

II.  Analysis

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Court has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992).  If such testimony is not competent, it 
cannot be probative.  

The Board has reviewed the evidence, both old and new, 
regarding the veteran's claim for service connection for 
residuals of CVA with right hemiparesis, claimed as secondary 
to service-connected disabilities.  The Board notes at the 
outset that the veteran has made no specific claim that his 
October 1988 CVA was caused by his service-connected 
disabilities, but has focused his contentions on the CVA of 
April 1980 as stemming from and being precipitated by his 
service-connected foot or back conditions.  The record shows 
that the Board decision of February 1982 considered the 
private and VA medical evidence and opinions then contained 
in the record, and found that service connection for 
residuals of CVA with right hemiparesis on a direct basis or 
as secondary to service-connected disabilities was not 
warranted.  

The Board's review of the additional evidence added to the 
record since the Board decision of February 1982 fails to 
disclose any medical or other evidence that bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The additional evidence submitted by the veteran 
consists, in part, of his own opinions as to the cause of his 
CVA, a matter which is beyond the veteran's competence.  See 
Grottveit, 5 Vet. App. at 93;  Justus, 3 Vet. App. at 513;  
Espiritu,  2 Vet. App. at 495.  If such evidence is not 
competent, it cannot be material to the issue on appeal.  
Further, such evidence does not differ from contentions 
previously advanced by the veteran and considered at the time 
of the February 1982 decision, and are thus not new but 
duplicative of previous evidence received and reviewed.  The 
veteran has further submitted duplicate copies of medical 
records previously reviewed and considered at the time of the 
February 1982 decision, and that evidence is not new but 
duplicative of evidence received and reviewed at the time of 
the prior final appellate decision.  

The veteran has alleged that in August 1992, a VA physician 
stated that his strokes were caused by his [service-
connected] back disability.  However, a review of that 
medical record shows that the neurologic examiner merely 
recounted a history offered by the veteran which included 
degenerative arthritis and two CVA's, cited his findings on 
examination, and offered a clinical assessment of: mild 
weakness of right leg; a lumbosacral spine condition problem; 
and status post CVA's.  The examiner did not link or 
associate any service-connected disability to the veteran's 
CVA's.  

The veteran has also asserted that a claim for service 
connection for a CVA was not developed by the RO in February 
1982, citing an October 22, 1980, report from Dr. Texada 
diagnosing vasospasm.  That report was considered both in the 
rating decision of June 1981 and again at the time of the 
Board decision of February 1982.  The fact that the Board did 
not specifically address that evidence in it's decision is 
consistent with the fact that it does not link or relate the 
veteran's CVA to active service or to a service-connected 
disability.  The diagnosis of vasospasm cited by a 
neurologist on May 26, 1993, is not new, as it has been a 
matter of record since April 1980 that the veteran suffered 
an episode of vasospasm or CVA.  Further, that evidence does 
not relate the veteran's CVA or vasospasm to a service-
connected disease or injury.  The Board further finds that 
the additional evidence submitted does not meet the test for 
material evidence by providing "a more complete picture of 
the circumstances surrounding the origin of [the] veteran's 
injury or disability" because the facts and circumstances of 
the veteran's April 1980 CVA have been established by 
extensive medical evidence contained in the record since the 
date of that event.  See Elkins v. West,  12 Vet. App. 209, 
218 (1999);  Hodge v. West,  155 F.3d 1356, 1363 (Fed.Cir. 
1998) 

Based upon the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
for service connection for residuals of a CVA on a direct 
basis or as secondary to service-connected disabilities.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the claim is not reopened, and the Board 
decision of February 1982 is affirmed.

Entitlement to an Effective Date Prior to August 1, 1996, for 
the Grant of Service Connection for Right Leg Radiculopathy 
with Foot Drop

A Board decision of July 1991 denied the veteran's appeal for 
a rating in excess of 10 percent for arthritis of the 
lumbosacral spine, the veteran's motion for reconsideration 
of that decision was denied, and that decision became final.  

Thereafter, a rating decision of March 1992 denied the 
veteran's reopened claim for a rating in excess of 10 percent 
for his service-connected low back disorder with arthritic 
changes, and the veteran appealed.  During the course of this 
appeal, a rating decision of April 1996 increased the 
evaluation for the veteran's service-connected low back pain 
with arthritic changes to 40 percent, based upon increased 
limitation of motion.  Thereafter, a rating action of April 
1999 changed the rating for that disability to include the 
veteran's previously nonservice-connected degenerative disc 
disease of the lumbar spine with stenosis, and a separate 40 
percent rating was granted for the veteran's radiculopathy of 
the right leg with foot-drop requiring ankle-foot orthosis, 
as secondary to service-connected degenerative disc disease 
of the lumbar spine with stenosis, effective August 1, 1996.  
At that time, residuals of the veteran's nonservice-connected 
CVA were completely eliminated as causative factors in his 
radiculopathy of the right leg with foot drop, and those 
disabilities were solely attributed thereafter to his 
service-connected degenerative disc disease with stenosis.  

The veteran appealed that determination, seeking an effective 
date prior to August 1, 1996 for the grant of service 
connection for right leg radiculopathy with foot-drop, 
previously shown to be residual to his nonservice-connected 
CVA of April 1980.  He contends that he is entitled to an 
effective date prior to August 1, 1996, for the grant of 
service connection for that disability, and has called 
attention to evidence which is alleged to show clinical, 
radiographic and electrodiagnostic findings of degenerative 
joint disease and degenerative disc disease of the lumbar 
spine with right leg radiculopathy and foot drop long prior 
to the assigned date of August 1, 1996.  

In making its initial determination that the veteran's right 
leg radiculopathy and foot drop were a residual of his 
nonservice-connected CVA in April 1980, the RO relied upon 
competent medical evidence and opinion, cited above, which 
specifically attributed the veteran's right lower extremity 
radiculopathy and foot drop to the neurological residuals of 
his CVA with right paresis and, while he was shown to have a 
symptomatic service-connected back disability, there was no 
competent medical evidence or opinion which established or 
tended to establish that his right leg radiculopathy and foot 
drop were caused by his service-connected foot or back 
disability as opposed to his residuals of CVA with right 
hemiparesis.  

To that point, the Board notes that on hospitalization in 
April 1980, the veteran was shown to have right sided 
weakness and hyperextension secondary to a CVA, and was 
discharged ambulatory with the aid of a right knee cage.  X-
ray in July 1980 showed old trauma, L4-L5, with minimal 
anterior wedging.  One private physician in October 1980 
called attention to the veteran's peculiar gait, spastic in 
attitude, involving the right lower extremity, and suggested 
that such was the result of his cerebral vasospasm; while 
another cited findings of weakness in the right arm and leg, 
and diagnosed cerebral vasospasm or thrombosis, [with] 
residual mild paresis.  Dr. Bergman indicated in 1980 that 
the only residual of CVA was the wearing of a right knee 
brace, an accentuated patellar reflex on the right, and a 
slight foot drop.  Further, VA records dated in June 1981 
show that the veteran was admitted because of weakness in the 
right extremities, diagnosed as status-post CVA with right 
hemiplegia or residual mild paresis; that sensation and 
muscle power were decreased in the right leg; and that he was 
wearing a right knee brace on the right, walked with a cane, 
and had a slight foot drop on the right.  Neurological 
examination disclosed generalized weakness in all muscle 
groups on the right, with decreased sensation and decreased 
position sense in the feet.  

Private medical records in August 1981 cited an April 1980 
CVA with a resultant right fascio-brachial crural hemiparesis 
manifested by spasticity and hyperreflexia involving the 
right upper and lower extremities, while others showed a 
diagnosis of spastic hemiparesis, right, secondary to CVA.  
To the same point, an April 1982 VA orthopedic examination 
cited the veteran's statement that he had experienced a right 
foot-drop since a CVA in 1980 which affected the right side 
of his body, and required that he wear a plastic foot-ankle 
splint.  The orthopedic examiner attributed the veteran's 
right lower extremity long toe extensor weakness and tendency 
toward back knee to residuals of alleged CVA.  

VA outpatient clinic records, dated from 1980 to 1984, show 
that the veteran was seen for complaints of numbness in the 
right side, right knee hyperextension, back and right knee 
pain, difficulty in gait, right quadriceps weakness, and a 
dynamic gait disturbance secondary to CVA, requiring a right 
knee brace and gait training.  In June 1984, Dr. Bergman 
cited numbness, hyperextension, increased reflexes, and a 
nonpropulsive gait of the veteran's right lower extremity, 
with and without his knee brace.  In September 1985, 
lumbosacral X-rays showed degenerative changes with 
osteophyte formation and sclerosis of L5, loss of normal 
curvature, and disc space narrowing at L4-L5-S1.  A second 
stroke occurred in October 1988, with sudden onset of right 
leg numbness, weakness, decreased sensation, a mild lurching 
on heel-and-toe testing on the right, and other neurological 
symptomatology of the right lower extremity.  The clinical 
assessment was mild weakness of right leg; lumbosacral spine 
condition problem; and status post CVA's.  A July 1990 report 
of VA orthopedic examination noted weakness and 
hyperextension of the right knee, requiring a brace, and X-
ray evidence of arthritic changes with some scoliosis, and 
diagnosed status post CVA with residual weakness of both 
knees, unstable knee, lumbosacral muscle strain, and 
osteoarthritis.  In November 1991, the veteran's diagnosis 
was CVA with hemiparesis.  Lumbosacral X-rays in January 1992 
showed degenerative changes at the lumbosacral level, 
narrowed interspace, without malalignment, diagnosed as L4-5 
disc degeneration.  

A February 1992 VA outpatient evaluation noted the veteran's 
history of two CVA's with right hemiparesis, right knee 
weakness, and right foot drop, and his current complaint of 
increasing left knee weakness and giving way.  The clinical 
impression was weakness of right knee secondary to CVA with 
knee recurvature and foot drop; and left quadriceps weakness 
secondary to disease (?), lumbar radiculopathy (?), or 
diabetic neuropathy (?).  An August 1992 VA outpatient report 
of neurological consultation cited the veteran's degenerative 
arthritis and two CVA's, followed by low back pain, loss of 
vision, right hemiparesis, right leg numbness and weakness, 
and offered a clinical assessment was mild weakness of right 
leg; lumbosacral spine condition problem; and status post 
CVA's.  Treatment notes from Dr.Bergman, dated in August 1992 
noted that the veteran had weakness in the action of the 
right Achilles tendon, soleus and gastrocnemius muscle of the 
right foot where he was post-CVA.  A December 1992 report of 
VA CT scan of the lumbar spine disclosed disc bulging but no 
herniation at L4-5, while there was herniation of disc 
material at L5-S1, spondylosis, vacuum phenomenon, and gas in 
the epidural space from the degenerated disc.  There was no 
evidence of stenosis of the spinal canal.  

An MRI in January 1993 disclosed prominent degenerative 
spondylosis, disc space narrowing at multiple levels, worse 
at L2-L3 and L5-S1, and posterior bulging of intervertebral 
discs at L2-L3, L3-L4, and L4-L5, with disc herniation at L5-
S1.  VA outpatient records dated in May 1993 showed that the 
veteran was status post two CVA's with right hemiplegia and 
right lower extremity weakness, diagnosed as left anterior 
cerebral artery syndrome and cerebral vasospasm and numbness, 
while an examiner's entry in July 1993 noted that the veteran 
was status post two CVA's and that he had a history of 
lumbosacral spondylosis and disc bulging at L2-L3, L3-L4, and 
L4-L5 by MRI, but stated that the veteran's pain in thighs, 
hips and groin was not described as being radicular.  Lower 
extremity muscle strength was normal on the left, diminished 
on the right, with a slight decrease in sensation.  The 
clinical impression was L5-S1, and radiculopathy.  An entry 
in January 1994 shows that the veteran had a herniated disc 
at L5-S1 and a history to CVA's with right hemiplegia; that 
he complained of back pain in the sacral and upper thoracic 
spine; that he had diminished muscle strength in the right 
lower extremity; that he drags his right foot and wears a 
brace; and that the clinical assessment was status post 
herniated disc, L5-S1, and status post CVA's.  

Records from Dr. Bergman dated in May and June 1994 disclosed 
that the veteran had peripheral neuropathy due to peripheral 
vascular disease, nerve damage at L4, L5, and S1, and was 
post-TIA, a borderline diabetic, and possibly post CVA.  VA 
outpatient records include a July 1994 entry noting the 
veteran's herniated disc, L5-S1, and CVA's with a history of 
right leg numbness, and that the veteran expressed the 
opinion that his numbness was due to his second [sic] CVA.  
On surgical consultation in August 1994, the veteran's lower 
extremity symptoms were noted to be mostly neurologic from 
his strokes and disc [problems], and a Doppler study of the 
lower extremities revealed severe peripheral vascular disease 
in both lower extremities.  In December 1994, the veteran was 
diagnosed with lumbar arthritis and spondylosis; coronary 
artery disease, April 1980; and three [sic] CVA's with 
bilateral hemiparesis.  

On VA neurological spine examination in June 1995, the 
veteran stated that he suffered a stroke in 1980 with right 
paresis, right leg weakness and incoordination; that he had 
another stroke in 1988 with left paresis; that he had back 
pain in service and subsequently; and that he now has pain 
radiating across the low back area into the right hip, but 
denied any radicular pain into the lower extremities or bowel 
or bladder symptoms.  Neurological examination disclosed 
diminished muscle strength and ankle reflex on the left; 
plantar responses were flexor, bilaterally; and dysmetria was 
noted on heel-to-shin test on the right.  X-rays taken in 
1985 and 1990 were noted to show arthritis, and a 1993 lumbar 
MRI showed bulging disc at L2-3, L3-4, L4-5, and a herniated 
disc at L5-S1 with prominent spondylosis.  The pertinent 
diagnoses were: Status post CVA with residual mild left lower 
extremity weakness and dysmetria as noted; and localized 
lower back pain, probably secondary to arthritis and lumbar 
disc disease.

A VA spine examination in June 1995 noted the X-ray, CT scan, 
and MRI findings of degenerative spondylosis, disc space 
narrowing at multiple levels, worse at L2-L3 and L5-S1, and 
posterior bulging of intervertebral discs at L2-L3, L3-L4, 
and L4-L5, with disc herniation at L5-S1, and the examiner 
stated that those conditions were not due to the veteran's 
service-connected bilateral pes planus.  The pertinent 
diagnoses included degenerative joint disease, multiple, due 
to unknown cause; osteoarthritis with known degenerative 
joint disease and degenerative disc disease of the cervical 
and lumbar spine and disc herniations in the lumbar spine; 
and residuals of CVA.  Records from Dr. Bergman, dated in 
July and August 1995, show that the veteran has peripheral 
vascular insufficiency, peripheral neuropathy, diabetes, and 
a neuromuscular disorder, post TIA or CVA.

VA outpatient clinic records dated in November 1995 cite the 
veteran's history of back problems CVA's with right-sided 
weakness but no radicular pain to the lower extremities.  The 
assessment was status post CVA's, and rule out vascular 
insufficiency in both lower extremities.  In records from Dr. 
Bergman, dated in October and November 1995, the veteran was 
shown to have peripheral vascular insufficiency, peripheral 
neuropathy, borderline diabetes, and a neuromuscular 
disorder, not otherwise specified, stemming from an L4, L5, 
S1 problem.  In January 1996, it was noted that the veteran 
complained of his right knee giving way; that Doppler studies 
of the lower extremities had disclosed no significant 
findings; and that the veteran had experienced a number of 
small strokes.  

A report of VA examination for brain disease or trauma, 
conducted in August 1996, cited the veteran's history of a 
CVA in April 1980, with right-sided weakness, numbness of the 
right hand [and] fingers, difficulty with speech and vision, 
and low back pain; that he never recovered completely from 
his stroke, and remained with right-sided weakness, poor 
vision, and low back pain; that he had a second CVA in 
September 1988 [sic], with right-sided weakness.  He 
complained of radicular pain to the left lower extremity, and 
that his left leg and knee give out.  Examination disclosed 
lagging in the right upper extremity, while strength in the 
right iliopsoas, dorsiflexors, and plantar flexors was 4/5, 
and sensation was diminished to pinprick in the right lower 
extremity.  The diagnosis was status post CVA's with residual 
mild right hemiparesis, not likely due to service-connected 
disability for flat-foot or back condition; and low back pain 
with right lumbar radiculopathy.  

On VA fee-basis orthopedic examination in May 1998, the 
veteran's lumbar degenerative disc disease was found to be an 
aspect of the service-connected low back disability, with 
aging and arthritic deterioration, and the lumbar 
degenerative disc disease with probable osteoarthritis and 
stenosis, with right leg radiculitis and peroneal nerve 
involvement causing footdrop and hyperextension of the knee 
requiring an ankle-foot orthosis, was found to be due to 
progression of his lumbar arthritis.  based upon that 
evidence, the rating for the veteran's low back disorder with 
arthritic changes was amended to include lumbar degenerative 
disc disease with stenosis, and a separate rating was granted 
for right leg radiculopathy with foot drop, each effective 
August 1, 1996, based upon the finding and diagnosis of low 
back radiculopathy on that date.  

II.  Analysis

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.400 (1999), the effective date 
of an evaluation and award of VA disability compensation 
benefits based on a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, except as 
otherwise provided.  38 U.S.C.A. § 5110(a) (West 1991);  
38 C.F.R. § 3.400 (1999).  The effective date of an 
evaluation and award of VA disability compensation benefits 
based upon a claim of direct service connection will be the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (1999);  See Hanson v. Brown, 9 Vet. 
App. 29 (1996).  

Governing regulations provide that the earliest effective 
date for the award of VA disability compensation benefits 
based upon the submission of new and material evidence 
(§ 3.156) received after a final disallowance will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) (1999).  
Further, the earliest effective date for the award of VA 
disability compensation benefits based upon a reopened claim 
under §§ 3.109, 3.156, 3.157, or 3.160(e), will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (1999).  All 
applicable regulations governing this matter are consistent.  

The record in this case shows that service connection for low 
back pain with arthritic changes has been in effect 
continuously since April 1966.  Thus, additional medical 
evidence merely showing and diagnosing the presence of 
arthritis of the lumbar spine is not relevant to the issue of 
radiculopathy of the right leg and foot drop, and does not 
establish an etiological relationship between those 
conditions.  The veteran's right leg radiculopathy and foot 
drop, to the extent that each was present after April 1980, 
was specifically attributed to the veteran's April 1980 CVA 
by VA treating physicians and medical examiners, by the 
veteran's private physicians, and by the veteran himself.  

The Board further notes that while degenerative disc disease 
of the lumbar spine was diagnosed on MRI in January 1993, 
service connection was not in effect for that disability and 
the veteran denied having any right leg radiculopathy at that 
time.  Furthermore, while it was shown by MRI in July 1993 
that the veteran had a history of lumbosacral spondylosis and 
disc bulging at L2-L3, L3-L4, and L4-L5, he was also shown to 
be status post two CVA's and it was noted that his pain in 
thighs, hips and groin was not described as radicular.  In 
July 1994, the veteran expressed the opinion that his right 
leg numbness was due to his second [sic] CVA.  The surgical 
consultation in August 1994 stated that the veteran's lower 
extremity symptoms were mostly neurologic from his strokes 
and disc [problems], while on VA examination in June 1995 the 
veteran denied any radicular pain into the lower extremities 
examination showed no radiculopathy or foot drop.  VA 
outpatient clinic records in November 1995 cite the veteran's 
history of back problems and CVA's with right-sided weakness 
but no radicular pain to the lower extremities.  In January 
1996, the veteran complained of his right knee giving way, 
and it was noted that he had experienced a number of small 
strokes.  In August 1996, the veteran stated that his April 
1980 CVA caused right-sided weakness from which he never 
completely recovered, and that he had a second CVA in 
[October] 1988 with right-sided weakness, but complained of 
radicular pain and giving way in the left lower extremity.  

While much is made of private medical records from Dr. 
Bergman, those records show that he is a podiatrist, and not 
an orthopedist or neurologist.  Further, his treatment 
records show that the veteran has peripheral vascular 
insufficiency; borderline diabetes; a neuromuscular disorder, 
post TIA or CVA; peripheral neuropathy; and a neuromuscular 
disorder, not otherwise specified, stemming from an L4, L5, 
S1 problem.  Dr. Bergman's October 1980 letter and subsequent 
medical records consistently and exclusively attribute the 
veteran's right leg weakness and foot drop to his CVA, and 
nowhere in his treatment records does he rule out or exclude 
the veteran's CVA as a causative factor in his right lower 
extremity symptoms.  

Although the veteran now seeks to place his own 
interpretation upon the medical evidence of record, to supply 
etiologies and diagnoses where none are given, and to reach 
medical conclusions as to causation which would support his 
claims, the Board is required to rely upon the record as 
written.  In addition, the veteran is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu, at 495.  

The Board's review of the entire medical record in this case 
establishes that the August 1996 report of VA examination 
constitutes the first competent clinical evidence which 
attributes the veteran's lumbar degenerative disc disease to 
his service-connected low back pain with arthritic changes, 
and which attributes the veteran's right leg radiculopathy 
with foot drop to that degenerative disc disease of the 
lumbar spine with stenosis, rather than to residuals of a 
CVA.  For that reason, the grant of service connection for 
right lumbar radiculopathy with foot drop was made effective 
August 1, 1996, the date entitlement to that benefit arose.

The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994).  The Court further held 
that earlier effective date claims should be denied as 
lacking legal merit or entitlement under the law, rather than 
as not well grounded.  Shields, 8 Vet. App. at 351-52;  
Sabonis, 6 Vet. App. at 430.   

The Board finds that the assignment of an effective date of 
August 1, 1996, for the grant of service connection for right 
lumbar radiculopathy with foot drop was proper and correct in 
all respects, and that decision is affirmed.  The claim for 
an effective date prior to August 1, 1996, for the grant of 
service connection for right lumbar radiculopathy with foot 
drop lacks legal merit and is denied.  

Entitlement to a Rating in Excess of 40 Percent for a Low 
Back Disability with Degenerative Disc Disease and Arthritic 
Changes with Stenosis

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's low back 
disorder with arthritis changes.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

Briefly, a Board decision of July 1991 denied the veteran's 
appeal for a rating in excess of 10 percent for his service-
connected low back disorder with arthritic changes, finding 
that such disability was manifested by complaints of pain, no 
more than slight limitation of lumbar spine motion, and X-ray 
evidence of arthritis changes in the lumbosacral spine, 
without objective clinical evidence of muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  

On July 29, 1991, the veteran reopened his claim for a rating 
in excess of 10 percent for his service-connected low back 
disorder with arthritic changes, asserting that such 
disability had increased in severity.  Thereafter, a rating 
decision of March 1992 denied the veteran's reopened claim 
for a rating in excess of 10 percent for service-connected 
low back pain secondary to bilateral pes planus with 
arthritic changes, and the veteran appealed.  Where 
entitlement to service connection has already been 
established, and an increase in the disability rating is the 
issue, the present level of the disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55 (1994).

I.  The Evidence

The March 1992 denial of a rating in excess of 10 percent for 
service-connected arthritis of the lumbosacral spine was 
based upon VA outpatient records dated in November 1991 
citing complaints of back pain and showing a full range of 
lumbar motion and X-ray evidence of lumbar arthritic changes 
with orthopedic lipping and interspace narrowing, but without 
malalignment or malignant bone destruction.

Following the veteran's appeal, both private and VA medical 
records cited the veteran's complaints of back pain, and 
radiographic and electrodiagnostic studies of the lumbar 
spine, including a CT scan of the lumbar spine in December 
1992 and an MRI study in January 1993, disclosed 
osteoarthritis with osteophyte formation and degenerative 
disc disease throughout the lumbar spine, without evidence of 
stenosis.  

A report of VA orthopedic examination, conducted in January 
1995, disclosed that forward flexion of the lumbar spine was 
accomplished to 30 degrees; extension to 0 degrees; lateral 
flexion to 20 degrees, bilaterally; and rotation to 35 
degrees, bilaterally, without objective evidence of pain on 
any motion, or fixed deformity or postural abnormality of the 
lumbar spine.  Straight leg raising was painful, bilaterally, 
at 50 degrees, while musculature was normal.  A review of X-
ray evidence of lumbar arthritis in 1985 and July 1990, and 
an MRI study in [January] 1993 showed scoliosis, degenerative 
spondylosis, disc space narrowing at multiple levels, worse 
at L2-L3 and L5-S1, and posterior bulging of intervertebral 
discs at L2-L3, L3-L4, and L4-L5, with disc herniation at L5-
S1.  The examiner stated that those conditions were not due 
to the veteran's service-connected bilateral pes planus.  The 
pertinent diagnosis was localized lower back pain, probably 
secondary to arthritis and lumbar disc disease.  

A report of VA neurological examination, conducted in January 
1995, cited the veteran's complaints of low back pain 
radiating across the sacrum and into the right hip, without 
bowel or bladder symptoms or radiculopathy into the lower 
extremities.  Gait revealed no specific neurogenic gait 
abnormality, but the veteran had difficulty walking on heels 
and toes on the left and was unable to tandem walk.  
Examination disclosed a normal muscle mass, strength and tone 
in all upper and lower extremity muscle groups except for 4/5 
in the left iliopsoas.  Deep tendon reflexes were bilaterally 
symmetrical and normal, except that left ankle jerk was 1 as 
compared to 2, while plantar responses were flexor, 
bilaterally.  The pertinent diagnoses were degenerative joint 
disease, multiple, due to unknown cause; osteoarthritis with 
known degenerative joint disease and degenerative disc 
disease of lumbosacral spine and disc herniations in lumbar 
spine.  

Treatment records from Dr. Bergman, a private podiatrist, 
dated from August 1982 to December 1995, includes his October 
1995 notation of neuromuscular disability stemming from an 
L4, L5, S1 problem. 

Based upon the above-cited evidence, a rating decision of 
April 1996 increased the evaluation for the veteran's 
service-connected low back pain with arthritic changes to 40 
percent disabling, effective July 29, 1991, based upon severe 
limitation of lumbar motion, and positive straight leg 
raising at 50 degrees, bilaterally.  The veteran continued 
his appeal for a higher disability rating. 

A Board Remand of February 1998 requested a new VA orthopedic 
examination and an opinion as to whether the veteran's 
diagnosed degenerative disc disease was related to his 
service-connected low back disability with arthritic changes.  
Reports of VA fee-basis examinations of the veteran in May 
1998 stated, in pertinent part, that the veteran's lumbar 
degenerative disc disease was an aspect of the service-
connected low back disability, and that the lumbar 
degenerative disc disease with probable osteoarthritis and 
stenosis, and right leg radiculitis and peroneal nerve 
involvement causing footdrop and hyperextension of the knee, 
requiring an ankle-foot orthosis, were due to progression of 
his service-connected lumbar arthritis.  

Based upon that examination report and medical opinion 
linking lumbar disc disease to the veteran's service-
connected low back pain with arthritic changes, together with 
additional VA examination reports and VA outpatient clinic 
records of the veteran dated from November 1991 to January 
1999, a rating decision of April 1999 amended the rating for 
the veteran's low back pain with arthritic changes to include 
lumbar degenerative disc disease with stenosis, and continued 
the 40 percent rating for that disability, while granting a 
separate rating for radiculopathy of the right leg with foot 
drop, evaluated as 40 percent disabling, and special monthly 
compensation for loss of use of a foot, effective August 1, 
1996.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  As noted, where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. Part 4, § 4.3 (1999).

The Court has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, easy fatigability, 
incoordination, pain on motion, pain on use, and weakness.  
See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1999) and  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
Part 4, § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . .  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999). 

Effective July 29, 1991, the veteran's service-connected low 
back disability is evaluated as 40 percent disabling based 
upon X-ray evidence of low back pain due to bilateral flat 
feet with arthritic changes.  Traumatic arthritis (DC 5010) 
is evaluated as degenerative arthritis under DC 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  Limitation of motion of the lumbar 
spine warrants a 10 percent rating when slight, a 20 percent 
rating when moderate, and a 40 percent rating when severe.  
38 C.F.R. Part 4,§ 4.71a, Diagnostic Code 5292 (1999).  The 
medical record in this case includes a VA orthopedic 
examination in January 1995 showing that forward flexion of 
the lumbar spine was accomplished to 30 degrees; extension to 
0 degrees; lateral flexion to 20 degrees, bilaterally; and 
rotation to 35 degrees, bilaterally, without objective 
evidence of pain on any motion, or fixed deformity or 
postural abnormality of the lumbar spine.  Such findings 
reflect severe limitation of motion of the lumbar spine, and 
the RO assigned the maximum 40 percent evaluation for 
arthritis with a severe limitation of lumbar motion under DC 
5003-5292, effective July 29, 1991, the date of receipt of 
the veteran's reopened claim.  

The evidence of record prior to the January 1995 VA 
examinations included no objective evidence of pain on use, 
incoordination, easy fatigability, or functional impairment 
due to pain on motion such as to warrant assignment of a 
rating in excess of 40 percent under the provisions of  
38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 for his low back 
pain and arthritic changes of the lumbar spine.  Further, 
contrary to the veteran's assertions, the current record 
includes no evidence of vertebral fracture with demonstrable 
deformity of a vertebral body such as to warrant an 
additional rating under DC 5285.  

The rating decision of April 1999 amended the veteran's 
rating for low back disability with arthritic changes to 
include degenerative disc disease with stenosis, evaluated as 
intervertebral disc syndrome under DC 5293, and continued the 
40 percent evaluation for that disability.  Evaluation of the 
veteran's lumbar disability under DC 5293 provides a 40 
percent evaluation where there are severe, recurring attacks, 
with intermittent relief; and a 60 percent evaluation where 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate and distinct manifestations 
from the same injury may warrant separate ratings.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Further, 
VA is required to address the issue of separate ratings for 
arthritis and neurological impairment stemming from a 
service-connected back injury.  Bierman v. Brown, 6 Vet. App. 
125, 130-32 (1994);  38 C.F.R. Part 4, § 4.25(b) (1999).  In 
addition, General Counsel Precedent Opinion 36-97 (VAOPGCPREC 
36-97), dated December 12, 1997, held that Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Also see  Johnson v. Brown, 9 Vet. App. 7 (1996), 
stating that 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under Diagnostic Code 5293.  
In doing so, however, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. Part 4, 
§ 4.14 (1999).  

For the reasons stated, the rating decision of April 1999 
continued the veteran's 40 percent rating based upon a severe 
limitation of lumbar motion due to pain stemming from his 
intervertebral disc disease of the lumbar spine, and granted 
secondary service connection and a separate 40 percent rating 
for the veteran's right leg radiculopathy with foot drop 
under DC 8521, which provides a maximum rating of 40 percent 
for complete paralysis of the external popliteal (common 
peroneal) manifested by foot drop and slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, 
absence of extension (dorsal flexion) of proximal phalanges 
of toes; loss of abduction of the foot; adduction weakened; 
and anesthesia covering the entire dorsum of foot and toes.  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8521 (1999).  

The veteran is shown to experience a loss of range of lumbar 
motion due to pain stemming from the nerve defects and 
associated deficits associated with his degenerative disc 
disease of the lumbar spine.  That pain-induced limitation of 
lumbar motion was taken into consideration at the time the 
Board amended the evaluation for the veteran's service-
connected low back disability to include intervertebral disc 
syndrome of the lumbar spine with stenosis, and continued his 
40 percent evaluation for that disorder.  Thus, the veteran's 
severe limitation of lumbar motion is now compensated under 
the provisions of DC 5293, rather than DC 5292, because 
governing regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. Part 4, § 4.14 (1999).  To do otherwise would 
compensate the veteran twice for the same symptomatology.  

Pursuant to the above-cited decisions of the Court and 
VAOPGCPREC 36-97, the 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Diagnostic 
Code 5293, and the Board has done so, finding that those 
provisions are taken into consideration in the veteran's 
currently assigned 40 percent rating for intervertebral disc 
disease of the lumbar spine, his separate 40 percent rating 
for neurological impairment of the right lower extremity and 
foot drop, and his special monthly compensation for loss of 
use of a foot.  As the veteran's persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc are compensated under the 40 percent evaluation 
currently assigned for right leg radiculopathy and foot drop 
under DC 8521, a 60 percent evaluation for those symptoms 
under DC 5293 would violate the prohibition against 
evaluation of the same disability under various diagnoses.  
38 C.F.R. Part 4, § 4.14 (1999).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that entitlement to a rating in 
excess of 40 percent for low back pain with arthritic changes 
and lumbar degenerative disc disease with stenosis is not 
warranted.  Accordingly, that claim is denied.  

Entitlement to a Rating in Excess of 10 percent for Chronic 
Nonspecific Gastritis

I.  The Evidence

A rating decision of June 1960 denied service connection for 
duodenal ulcer disease, and that decision became final.  On 
October 10, 1991, the veteran reopened that claim by 
submitting new and material evidence.  A rating decision of 
November 1996 granted service connection for chronic 
nonspecific gastritis, claimed as duodenal ulcer, secondary 
to medication prescribed for a service-connected low back 
disability, assigning a 10 percent rating.  The veteran 
appealed, seeking a higher rating for that disability.

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for chronic gastritis.  In such cases, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the veteran's 
chronic gastritis from the date of the initial rating 
evaluation.  Fenderson, id. 

The grant of service connection for gastritis and the 
assignment of a 10 percent evaluation by rating action of 
November 1996 was based upon medical evidence showing that 
the veteran was prescribed certain drugs for control of 
chronic low back pain and other complaints.  A list of 
prescription medications from VA, submitted in June 1992, 
shows that the veteran was prescribed aspirin and several 
nonsteroidal anti-inflammatories, as well as gastric 
medications.

In March 1992, the veteran was seen for complaints that his 
stomach swelled up when he would drink a little water or eat.  
In July 1994, the veteran was shown to be taking Feldene, 20 
mgs. daily, as well as Tylenol, 325 mgs. between meals.  In 
December 1994, he complained that his stomach was bothering 
him, high glucose levels was found on blood chemistry 
testing, and he was shown to suffer glucose intolerance.  In 
April 1995, he complained of stomach spasms at bedtime. 

A VA esophagogastroduodenal (EGD) examination of the veteran 
was conducted in June 1995 to evaluate his dyspepsia.  The 
findings included mucosal abnormalities in the antrum and 
body, and included a reticular pattern of erythema and edema 
and friability.  The impression was nonspecific gastritis 
(biopsied), with an otherwise normal EGD.  

A report of VA gastrointestinal examination, conducted in 
August 1996, cited the veteran's history of taking aspirin 
and nonsteroidal anti-inflammatory drugs for a 
back and an arthritic condition, both of which were noted to 
be service-connected conditions.  The examining specialist 
stated that he had reviewed the veteran's 


medical chart, including the June 1995 report of EGD showing 
antral gastritis, and expressed the opinion that the findings 
were consistent with gastritis caused by aspirin and 
nonsteroidal anti-inflammatory drug usage.  The examiner 
concluded that the veteran's gastritis and past history of 
duodenal ulcer disease were related to his service-connected 
conditions.  

A rating decision of November 1996 granted service connection 
for nonspecific gastritis, claimed as duodenal ulcer, as 
secondary to medications taken for his service-connected low 
back condition, and assigned a 10 percent evaluation for that 
disability, effective October 18, 1991, the date of receipt 
of the reopened claim.  The veteran appealed, seeking an 
increased evaluation for that disability.  

VA outpatient clinic records dated from January 1995 to 
January 1999 are negative for stomach complaints or findings 
of gastritis or other gastrointestinal pathology.  

II.  Analysis

The veteran's service-connected gastritis is rated as 10 
percent under the provisions of  38 C.F.R. Part 4, § 4.114, 
Diagnostic Code (DC) 7307 (1999).  Under those provisions, 
hypertrophic gastritis, identified by gastroscope, is rated 
as 10 percent disabling when chronic, with small, nodular 
lesions, and symptoms; as 30 percent disabling when chronic, 
with multiple small, eroded or ulcerated areas, and symptoms; 
and as 60 percent disabling when chronic, with severe 
hemorrhages, or large ulcerated or eroded areas.  Atrophic 
gastritis is a complication of a number of diseases, 
including pernicious anemia, and is rated on the basis of the 
underlying condition. 

In the instant appeal, the medical evidence or record shows 
that a June 1995 report of VA EGD examination of the veteran 
disclosed findings of mucosal abnormalities in the antrum and 
body, including a reticular pattern of erythema and edema and 


friability.  The impression was nonspecific gastritis 
(biopsied), with an otherwise normal EGD.  There were no 
findings of chronic gastritis with multiple small, 
eroded or ulcerated areas, and symptoms, or of severe 
hemorrhages, or large ulcerated or eroded areas, such as to 
warrant higher evaluations of 30 or 60 percent for gastritis.  
The veteran is not shown to experience anemia, disturbances 
in malnutrition, hypoglycemia, "dumping syndrome", weight 
loss, or other gastrointestinal pathology related to his 
chronic gastritis.  Further, the provisions of  38 C.F.R. 
Part 4, § 4.114, Diagnostic Code (DC) 7307 (1999) 
specifically address impairment caused by chronic gastritis, 
and the Board finds that evaluation of that disability under 
any other potentially applicable diagnostic code would not 
yield a higher disability evaluation.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record prior to 
August 1, 1996, showing that the veteran's service-connected 
disabilities present such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the disabling manifestations of the veteran's 
service-connected disabilities have been recognized by the 
grant of a total disability rating based on unemployability 
due to service-connected disabilities, effective August 1, 
1996.  See  38 C.F.R. Part 4,§ 4.16(b) (1999).  




ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a 
cerebrovascular accident with right hemiplegia as secondary 
to service-connected disabilities, the claim remains denied.

The claim for an effective date prior to August 1, 1996, for 
the grant of service connection for right leg radiculopathy 
with foot drop lacks legal merit and is denied.

A rating in excess of 40 percent for a low back disability 
with arthritic changes and lumbar degenerative disc disease 
with stenosis is denied.

A rating in excess of 10 percent for chronic nonspecific 
gastritis is denied.  




		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

